DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 7-10 directed to an invention non-elected without traverse.  Accordingly, claims 7-10 have been cancelled.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0236509 discloses photosensitive resin composition including a black colorant, a photopolymerizable compound, a resin, a photopolymerization initiator and a solvent, the composition capable of forming a light-shielding color filter having a ratio OD1200/OD365 of from 0.5 to 3, where OD1200 is an optical density at a wavelength of 1200 nm and OD365 is an optical density at a wavelength of 365 nm; and a photosensitive resin composition including titanium black, a photopolymerizable compound, a resin A having an acid value of from 70 to 250 mgKOH/g, a resin B having an acid value of from 26 to 65 mgKOH/g, a photopolymerization initiator, and a solvent.

US 20180057690 discloses a coloring composition with which a film capable of allowing transmission of infrared light in a state where noise generated from visible light is small can be formed.  In addition, also provided are a film, a color filter, a pattern forming method, a method for manufacturing a color filter, a solid image pickup element, and an infrared sensor in which the coloring composition is used.  The coloring composition includes a coloring material that shields light in a visible range; and an infrared absorber.  It is preferable that the coloring material that shields light in the visible range includes two or more chromatic colorants and that a combination of the two or more chromatic colorants forms black.  Alternatively, it is preferable that the coloring material that shields light in the visible range includes an organic black colorant.  It is preferable that the organic black colorant is at least one selected from the group consisting of a perylene compound and a bisbenzofuranone compound. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In a curable composition comprising a visible light-absorbing coloring agent; an infrared ray-absorbing coloring agent; a polymerizable compound; and a photopolymerization initiator, wherein a minimum value in optical densities per 1 µm of a film thickness in a wavelength range of 380 to 1,100 nm of a coating film of the curable composition is 1 or more, the prior art does not teach or suggest the embodiment wherein the Δ optical density =|OD1-OD2| is 1 or less, OD1 represents a minimum value in optical densities per 1 µm of a film thickness in a wavelength range from 380 nm to 780 nm of the coating film, and OD2 represents a minimum value in optical densities per 1 µm of a film thickness in a wavelength range of more than 780 nm and 1,100 nm or less of the coating film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
6/8/21